Citation Nr: 0808036	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-30 690	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a compensable rating for herpes simplex.

6.  Entitlement to a compensable rating for tinea pedis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fracture of two front upper teeth and periodontal disease for 
disability compensation purposes.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2004, the veteran submitted an application to 
reopen a previously denied claim of service connection for 
residuals of a laceration of the lower lip.  As this issue 
has not been developed, it is referred to the originating 
agency for appropriate action.  

In a November 2004 statement, the veteran appears to claim 
that he should be eligible for outpatient dental treatment 
for periodontal disease and to maintain several crowns.  He 
has contended that his need for the dental work is the result 
of improper dental treatment in service and is thus service 
related.  The Board infers from the veteran's statements a 
claim of service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment.  This 
claim is referred to the originating agency for additional 
referral to the appropriate Veterans Hospital Administration 
medical facility.  See 38 C.F.R. § 17.161 (2007).

The decision below addresses the veteran's claims for an 
increased rating for pes planus and hemorrhoids, as well as 
the veteran's application to reopen previously denied claims 
of service connection for residuals of a left eye injury and 
a dental condition for disability compensation purposes.  The 
claims of service connection for anemia and a left ankle 
disability, the underlying claim of service connection for 
residuals of a left eye injury, and the claims for an 
increased rating for herpes simplex and tinea pedis are 
addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus has 
been manifested by no worse than mild symptoms.

2.  The veteran's service-connected external hemorrhoids have 
been manifested by no worse than mild symptoms.

3.  By a February 1998 rating decision, the RO denied claims 
of service connection pertaining to residuals of a left eye 
injury and fracture of two front upper teeth with periodontal 
disease for disability compensation purposes.

4.  Evidence received since the February 1998 decision 
relates to an unestablished fact necessary to substantiate 
the claim for residuals of a left eye injury and it raises a 
reasonable possibility of substantiating the underlying 
claim.

5.  Evidence received since the February 1998 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the dental condition claim; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic 
Code 5276 (2007).

2.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.114, Diagnostic Code 7336 (2007).

3.  The February 1998 RO decision, which denied the veteran's 
claims of service connection pertaining to residuals of a 
left eye injury and a dental condition for disability 
compensation purposes, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for residuals 
of a left eye injury has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for fracture of 
two front upper teeth and periodontal disease for 
compensation purposes has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the pes planus and 
hemorrhoids increased rating claims.  Through April 2004 and 
May 2004 notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate those claims.  
The notice letters told the veteran that he needed to submit 
evidence indicating that his disabilities had increased in 
severity.  The evidence was to describe the symptoms, 
frequency, and severity of any additional disablement that 
was contended by the veteran.  The notice indicated that the 
evidence could include medical evidence or statements from 
persons who had witnessed the symptoms.  In the veteran's 
case, because his disabilities are rated under diagnostic 
codes that contain criteria that are satisfied by specific 
severity measurements, the veteran was generally notified of 
the requirements necessary to establish a higher disability 
rating in the July 2004 rating decision.  Thus, the veteran 
was put on notice that it was necessary to demonstrate more 
than the effect of any worsening on his employment and daily 
life; he had to meet the criteria set forth in the diagnostic 
codes.

Additionally, the Board finds that the veteran was duly 
informed of the requirements for reopening the claim of 
service connection for a dental condition for disability 
compensation purposes through a separate May 2004 notice 
letter.  The RO notified the veteran of the requirements of 
the submission of new and material evidence as set forth in 
38 C.F.R. § 3.156(a).  In that letter, the veteran was also 
told of the evidence and information necessary to establish 
the underlying claim of entitlement to service connection and 
the evidence and information necessary to substantiate the 
element of service connection that was the basis for a prior 
denial in a February 1998 rating decision.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in July 2005, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice letters 
did not refer to criteria for assigning effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this 
question is not now before the Board.  Consequently, a remand 
of the pes planus, hemorrhoids, and dental condition issues 
for further notification is not necessary.

The Board also finds that the April 2004 and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the pes 
planus, hemorrhoids, or dental condition issues.  The 
veteran's service medical records were already associated 
with the claims file.  Treatment records from the VA Medical 
Center (VAMC) in Jackson, Mississippi, have been requested 
and obtained.  The veteran submitted evidence from a private 
treatment provider, R.M., D.D.S.  The veteran has suggested 
that his service medical records are incomplete.  However, he 
has not identified any specific record or group of records 
that are missing.  The service medical records associated 
with the claims file contain an extensive amount of in-
service treatment records spanning the veteran's twenty years 
of military service and appear to be complete.

In conjunction with the duty to assist, the veteran was 
provided VA examinations in connection with his pes planus 
and hemorrhoids claims in July 2004, the reports of which are 
of record.  Although a VA examination was not provided in 
connection with the veteran's dental condition claim, the 
duty to provide an examination does not apply to a claim to 
reopen a finally adjudicated claim without the submission or 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed in detail in the analysis 
section, the veteran's dental condition claim has not been 
reopened; thus, an examination is not required.

II. Analysis

A. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Pes Planus

The veteran's service-connected bilateral pes planus has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 5276 for acquired flat feet.  Under that 
diagnostic code, a noncompensable rating is warranted for 
mild symptoms that are relieved by a built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate 
symptoms, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  A 50 percent rating is 
warranted for pronounced symptoms, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a (Diagnostic Code 5276) (2007).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2007).

A review of the evidence associated with record during the 
time period of the claim reveals that the veteran's service-
connected bilateral pes planus has been manifested by no 
worse than mild symptoms.  Compensable symptoms, such as 
those set forth in the rating criteria for moderate, severe, 
or pronounced pes planus have not been evidenced at any point 
during the pendency of the claim.

In July 2004, the veteran underwent a VA examination in 
connection with the claim.  The veteran complained of daily 
foot pain, especially during employment because he works on 
his feet all day.  The examination reflected almost a 
complete absence of symptoms.  The examiner reported that 
there was no redness, heat, swelling, deformity, Achilles 
spasm or displacement, plantar callus formation or 
tenderness, abnormal weight bearing, painful motion, or pain 
with manipulation.  The findings applied bilaterally.  The 
veteran's gait, alignment of the feet, and alignment of the 
Achilles tendons was normal.  X-rays showed normal feet.  In 
fact, although a diagnosis of service-connected pes planus 
was provided, the examiner noted that there was no definite 
pes planus on examination.  The examiner stated that the 
veteran had bilateral foot pain of an undetermined etiology 
with minimal examination findings.

The VA examination report did not contain evidence by which 
to assign a compensable rating.  More disabling symptoms 
relating to misalignment, deformity, swelling, and 
callosities were not shown.  Although the veteran had 
subjective complaints of pain on use, the examiner did not 
attribute the pain to pes planus.  Painful motion and pain on 
manipulation were explicitly not found during the 
examination.  Thus, the provisions of 38 C.F.R. § 4.40 and 
4.45 are not for application because there is no evidence of 
functional loss resulting from pain or the other listed 
factors.  See DeLuca, 8 Vet. App. at 204-7.  The veteran is 
competent to attest to experiencing foot pain, but he is not 
competent to definitively attribute the pain to his pes 
planus.  In this instance, the examiner's expert opinion that 
the foot pain is not of a known etiology is highly probative.

Additionally, treatment records from the Jackson VAMC do not 
provide a basis for assigning a compensable rating.  The 
veteran has received intermittent treatment for bilateral pes 
planus.  In October 2004, he was issued arch supports to 
relieve symptoms.  No compensable symptoms have been noted in 
the treatment records.  Arch support relief is already 
contemplated by the noncompensable rating that is assigned.  
Thus, the veteran's bilateral pes planus has been 
appropriately evaluated as mild in nature.  Accordingly, a 
compensable rating is not warranted for any period of the 
claims process.

Hemorrhoids

The veteran's service connected hemorrhoids have been 
evaluated as noncompensably disabling under Diagnostic 
Code 7336 for external or internal hemorrhoids.  Under that 
diagnostic code, mild or moderate external or internal 
hemorrhoids warrant a noncompensable rating.  Large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
rating.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
rating.  38 C.F.R. § 4.114 (Diagnostic Code 7336) (2007).

The medical evidence does not demonstrate that a compensable 
rating is warranted for the veteran's hemorrhoids at any 
point during the pendency of the claim.  A July 2004 
examination report reflected mild evidence of external 
hemorrhoids.  The examiner did not find internal hemorrhoids, 
external skin tags, or bleeding.  He diagnosed the veteran 
with mild external hemorrhoids that were stable with local 
treatment.  Such mild symptoms are already contemplated in 
the noncompensable rating.  More disabling symptoms, such as 
large or thrombotic, irreducible hemorrhoids, excessive 
redundant tissue, frequent recurrences, persistent bleeding, 
and fissures, were not evidenced during the examination.  In 
fact, the veteran stated that he only needed treatment from 
time-to-time and that he did not have significant bleeding, 
leakage, or incontinence.

VA treatment records do not indicate that the veteran's 
hemorrhoids have been more than noncompensably disabling.  
The records reflect intermittent treatment that has included 
suppositories and witch hazel.  The veteran contends that a 
higher rating is warranted because of this type of treatment.  
However, there is no indication in the records that the 
prescribed treatment is for hemorrhoids that have resulted in 
more than mild symptoms.  Therefore, when considering all of 
the evidence associated with the record during the pendency 
of this claim, a compensable rating is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral pes planus or 
hemorrhoids reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that 
either disability results in marked interference with 
employment (i.e., beyond that contemplated in the evaluation 
assigned), or frequent periods of hospitalization, or 
evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
claims for compensable ratings for bilateral pes planus and 
hemorrhoids must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for an increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



B. Application to Reopen Previously Denied Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he has a left eye disability and 
fracture of two front upper teeth and periodontal disease 
that are related to injuries that he incurred during active 
military service.  Specifically, he points to an incident in 
service where battery acid splashed in his eyes after a 
battery exploded.  Additionally, he states that two of his 
teeth were fractured when he was hit in the mouth by a chain.  
The veteran also believes that he developed gum disease 
during military service.  As a result of these events, the 
veteran contends that service connection is warranted.

The two claims were first considered and denied by the RO in 
a February 1998 rating decision.  As the veteran did not 
appeal the decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  In February 2004, the veteran 
sought to reopen the previously denied claims of service 
connection.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration was the February 1998 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  By a 
July 2005 statement of the case, the RO reopened the service 
connection claim regarding residuals of a left eye injury 
before ultimately denying the claim on the merits.  At no 
time during the claims process did the RO reopen the dental 
condition claim.

The evidence of record at the time of the February 1998 
decision included the service medical records, examination 
reports from the VAMC in Augusta, Georgia, dated from 
November 1997 to December 1997, and the veteran's application 
for benefits.

Evidence added to the record since the February 1998 decision 
includes:  treatment records and examination reports from the 
Jackson VAMC and the VAMC in Biloxi, Mississippi, dated from 
2003 to 2005; a letter from Dr. R.M., dated in May 2004; and 
statements from the veteran.

Left Eye

In the February 1998 decision, the underlying claim of 
service connection pertaining to residuals of an injury to 
the left eye was denied by the RO because the evidence failed 
to show the existence of a permanent residual or chronic 
disability.  The RO acknowledged that the veteran had in-
service treatment concerning the left eye.  Consequently, in 
order for the claim to be reopened, new and material evidence 
must be submitted that pertains to the existence of a current 
left eye disability.

A review of the evidence received since the February 1998 
decision reveals that the veteran has received intermittent 
treatment through VA for complaints of dry eyes.  He has been 
issued eye drops.  In July 2004, the veteran underwent VA 
examination in order to evaluate the veteran's scars 
concerning an unrelated claim.  During the examination, the 
veteran reported that he had a facial injury during military 
service that caused a laceration to his left upper eyelid.  
The examiner noted that there was a scar on the veteran's 
left upper eyelid that was placed horizontally at the crease 
of the eyelid.  The examiner stated that the scar did not 
cause disfiguration or functional disability.

The above information is significant because it suggests that 
the veteran has symptoms of a current left eye disability, to 
include residual scarring on the eyelid.  At least for the 
purposes of reopening the claim, the VA treatment records and 
examination report represent evidence of a current 
disability.  Therefore, the Board finds that those records 
constitute new and material evidence in connection with the 
veteran's claim of service connection for residuals of a left 
eye injury.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the current disability 
element of a service connection claim.  Thus, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In light of the 
finding that the claim should be reopened, the Board will 
address the veteran's underlying claim of service connection 
for residuals of a left eye injury in the remand section 
following the decision.

Dental

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2007).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2007).

The claim of service connection pertaining to a dental 
condition for disability compensation purposes was denied in 
the February 1998 decision because the evidence did not show 
that the veteran had a disability for which compensation may 
be established.  In the decision, the RO acknowledged the 
veteran's in-service dental treatment for partially chipped 
teeth and gum disease.  Additionally, a December 1997 VA 
examination reflected diagnoses of gingivitis, periodontitis, 
prior root canals, but no dental caries at that time.  Thus, 
at the time of the February 1998 decision, the veteran did 
not have a dental condition for which disability compensation 
was payable.  Consequently, in order for the claim to be 
reopened, new and material evidence must be submitted that 
pertains to the existence of a dental condition for which 
disability compensation can be established.

The only new medical evidence of record is a May 2004 letter 
from Dr. R.M. in which she discusses dental treatment she 
performed in March 2004.  Dr. R.M. stated that she cleaned 
the veteran's teeth, but did not treat him for periodontal 
disease.  No evidence of decay was found.  Dr. R.M. noted a 
small amount of bone loss, but there was no need for 
periodontal treatment.  During the examination, the veteran 
complained of ear pain.  Dr. R.M. stated that the ear pain 
was suggestive of a temporomandibular disorder, but that the 
veteran did not indicate that it was an ongoing problem.

Although the evidence added to the record since the February 
1998 decision is new, the Board finds that the evidence, by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  The veteran's claim was previously denied because the 
RO determined that the veteran did not have a dental 
condition for which disability compensation may be 
established.  The new evidence does not establish such a 
dental condition either.  There is no evidence reflecting 
impairment of the mandible, loss of a portion of the ramus, 
loss of a portion of the maxilla, or loss of teeth due to 
loss of substance of body of maxilla or mandible.  See 
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916).  Therefore, 
although the veteran continues to seek dental treatment, 
evidence of a current dental condition that would tend to 
substantiate the claim has not been shown in the new 
evidence.  In other words, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, it is not material evidence and the claim is 
not reopened.


ORDER

A compensable rating for pes planus is denied.

A compensable rating for hemorrhoids is denied.

The veteran's claim of service connection for residuals of a 
left eye injury is reopened; to this limited extent, the 
appeal is granted.

The application to reopen a claim of service connection for 
fracture of two front upper teeth and periodontal disease for 
disability compensation purposes is denied.


REMAND

The Board finds that further development is warranted for the 
claims of service connection for residuals of a left eye 
injury, anemia, and a left ankle disability.  Additionally, 
further development is warranted for the claims for increased 
ratings for herpes simplex and tinea pedis.

VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Although warranted, the veteran has not yet been afforded an 
examination in connection with the three remaining service 
connection claims.  Regarding the left eye claim, the service 
medical records reflect several instances of treatment for 
symptoms involving the left eye.  The records show treatment 
for a chalazion with swelling, redness, and tenderness.  
There was also intermittent treatment for blurry and dry 
eyes.  Finally, the records reflect a history of in-service 
chemical burns to the eyes, which the veteran states were 
from a battery acid incident.  As noted in the decision 
above, post-service medical records document a scar on the 
left eyelid and intermittent treatment for dry eyes through 
the Jackson VAMC.  A July 2004 VA examination referenced the 
veteran's left eyelid scar, but the examination focused on 
the evaluation of the veteran's scars and did not 
specifically address the left eye.

Concerning the anemia claim, the veteran asserts that he 
became anemic during military service.  Service medical 
records reflect several instances of low hemoglobin and 
hematocrit test results.  Post-service VA medical records 
show a diagnosis of anemia in March 2004.  The veteran was 
not afforded an examination to address his anemia claim.

With respect to the left ankle claim, the veteran has 
received regular treatment for left ankle pain at the Jackson 
VAMC.  He has been diagnosed with arthralgia of the left 
ankle.  The service medical records are negative for 
complaints of or treatment for symptoms involving the left 
ankle.  However, in a January 2004 progress note, the veteran 
stated that he injured his left ankle in service while 
playing basketball in 1997.  Although the veteran is not 
competent to provide an in-service diagnosis of a left ankle 
disability or link a current left ankle disability to 
military service, he is competent to report factual matters 
of which he had first hand knowledge, such as an injury to 
his left ankle.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Because pain is a symptom that is readily 
observable to a lay person, the veteran's statement is 
sufficient to establish the existence of an in-service injury 
or disease.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Similar to the other service connection claims, the 
veteran was not afforded an examination to address the nature 
and etiology of any current left ankle disability.

Considering the evidence, the veteran should be afforded VA 
examinations in connection with the remaining service 
connection claims.  The examinations are necessary to 
determine whether the veteran has a current disability 
involving the left eye, anemia, and the left ankle.  Along 
with the examination results, a medical nexus opinion should 
be obtained in conjunction with each examination that 
addresses whether any identified disability is related to the 
veteran's active military service.

A medical examination is also warranted for the remaining 
increased rating claims in order to determine the current 
level of disability.  Despite the veteran's contentions that 
his herpes simplex and tinea pedis have become more 
disabling, he was not afforded an examination in connection 
with the two claims.

A foot examination was provided in July 2004, but the 
examiner focused on the orthopedic aspects of pes planus, 
rather than symptomatology pertaining to the skin.  In any 
event, the examiner did report that fungus was present in the 
nail of the left great toe.  Thus, the veteran should be 
scheduled for a skin examination in order to address the 
current disability level of his service-connected tinea 
pedis.

Recent VA treatment records reflect intermittent treatment 
for herpes simplex.  The veteran states that he takes 
prescribed medication to address flare-ups.  Therefore, a 
skin examination is also necessary to address the current 
severity of the veteran's service-connected herpes simplex.

It appears that the veteran continues to receive regular 
treatment at the Jackson VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain updated treatment records from 
Jackson VAMC and associate the records 
with the claims folder.

2.  After securing any additional 
records, schedule the veteran for VA 
examinations in connection with his 
claims of service connection for 
residuals of a left eye injury, anemia, 
and a left ankle disability, with the 
appropriate specialists.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiners 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiners should determine the current 
diagnoses of all disabilities pertaining 
to the veteran's complaints concerning 
his left eye, anemia, and left ankle, if 
any.  Based on a thorough review of the 
evidence of record, the examiners should 
provide an opinion as to the medical 
probabilities that the veteran has such a 
current disability that is related to his 
period of military service (including the 
in-service treatment involving the left 
eye, blood test results, and statement 
that he injured his left ankle playing 
basketball).  The examiners should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

3.  Schedule the veteran for a VA skin 
examination to determine the severity of 
the veteran's service-connected herpes 
simplex and tinea pedis.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner should separately indicate the 
percentage of the veteran's entire body 
that is affected by his herpes simplex 
and tinea pedis, and a specific finding 
should be made as to the percentage of 
exposed areas affected.  The examiner 
should determine if the veteran requires 
systemic therapy for herpes simplex and 
tinea pedis, such as corticosteroids or 
other immunosuppressive drugs; and, if 
so, the total duration in weeks of such 
therapy during a 12-month period.

The examiner should also identify whether 
the herpes simplex or tinea pedis has 
resulted in any associated scarring.  
Regarding associated scarring, the 
examiner should measure the area of any 
scar and describe any impairment, 
including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.  With respect to any 
associated scarring of the head, face, or 
neck, the examiner should identify 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  
Likewise, the examiner must identify any 
of the following characteristics of 
disfigurement:

Scar 5 or more inches (13 or more 
cm.) in length. Scar at least one-
quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of 
scar elevated or depressed on 
palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).  Underlying soft tissue 
missing in an area exceeding six 
square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that it they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claims 
concerning residuals of a left eye 
injury, anemia, and a left ankle 
disability, as well as the increased 
rating claims regarding herpes simplex 
and tinea pedis.  If any benefit sought 
is not granted, furnish the veteran with 
a supplemental statement of the case 
(SSOC) and afford him an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


